Mr. Justice McBride delivered the opinion of the court. 3. Intoxicating liquobs, § 249* — how instructions construed as to liability of saloon keepers for loss of support by husband and father of plaintiffs. In an action against several saloon keepers to recover damages for loss of support due to the sale of intoxicating liquors by defendants to the husband and father of plaintiffs, and his consequent insanity, instructions examined as a series and construed as being to the effect that if defendants had sold intoxicating liquors to the husband to such an extent as to cause him to become habitually intoxicated and to cause him to become insane, by reason of which he was not able to support his family, that then plaintiffs would be entitled to recover for the loss of their means of support. 4. Intoxicating liquobs, § 250* — when instruction on damages for loss of support of husband and father due to sale of is proper. In an action against several saloon keepers to recover damages for loss of support due to the sale of intoxicating liquors by defendants to the husband and father of plaintiffs, and his consequent insanity, an instruction is properly given that if the jury believed from the evidence that the husband was an habitual drunkard, and the defendants, knowing him to be such, sold and gave him intoxicating liquors and caused him to remain habitually intoxicated, then such sales would be regarded in law as wilfully and wantonly made and would authorize the jury, in their sound discretion, to award plaintiffs exemplary damages in addition to actual damages, if any such damages had been proven. 5. Intoxicating liquors, § 208* — when complaint and order summoning commissioners to inquire into sanity of person addicted to use of are inadmissible. In an action against several saloon keepers to recover damages for loss of support due to the sale of intoxicating liquors by defendants to the father and husband of the respective -plaintiffs, and his consequent insanity, the complaint whereby the husband was committed to the insane asylum and the order of the court directing the summoning of a commission to examine the husband as to insanity were inadmissible. 6. Appeal and error, § 1489* — when erroneous admission of evidence is harmless error. The erroneous admission of improper evidence is harmless error where the facts sought to be proved are otherwise established.